Citation Nr: 1139411	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to April 29, 2011.

2.  Entitlement to a rating higher than 10 percent for bilateral hearing loss, from April 29, 2011.

3.  Entitlement to an initial compensable rating for bilateral hallux valgus, on a schedular basis.

4.  Entitlement to an initial rating higher than 10 percent for right thumb strain, on a schedular basis.

5.  Entitlement to an initial compensable rating for bilateral hallux valgus, on an extraschedular basis.

6.  Entitlement to an initial rating higher than 10 percent for right thumb strain, on an extraschedular basis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to May 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In August 2010, the Board remanded these claims for additional development.  The claims are now partially ready for appellate review.

In a July 2011 rating decision, the RO granted an increased evaluation of 10 percent for bilateral hearing loss, effective April 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for bilateral hallux valgus on an extraschedular basis, entitlement to an initial rating higher than 10 percent for right thumb strain on an extraschedular basis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 29, 2011, the Veteran's bilateral hearing loss was manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "II" hearing on the right and level "I" hearing on the left.

2.  From April 29, 2011, the Veteran's bilateral hearing loss was manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "IV" hearing on the right and level "V" hearing on the left.

3.  The Veteran does not have severe hallux valgus, equivalent to amputation of the great toe or hallux valgus that was operated with resection of the metatarsal head.

4.  The Veteran does not have limitation of motion of the right thumb with a gap of more than two inches between the thumb pad and the ringers, with the thumb attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss, prior to April 29, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a rating higher than 10 percent for bilateral hearing loss, from April 29, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

3.  The criteria for an initial compensable rating for bilateral hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

4.  The criteria for an initial rating higher than 10 percent for right thumb strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran's claims for initial increased ratings arise from his disagreement with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records and post-service medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims

II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Because the Veteran is appealing the initial assignment of his disability ratings, the severity of the disabilities during the entire period from the initial assignments of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at the decision in this case, the Board has considered the requirements of Fenderson. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A.  Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss, Prior to April 29, 2011

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2011).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by a November 2005 rating decision, at which time a 0 percent rating was assigned, effective from June 2005.  In a July 2011 rating decision, the RO granted an increased evaluation of 10 percent for bilateral hearing loss, effective April 2011.  The Veteran is requesting an increased rating for his service-connected bilateral hearing loss. 

The Veteran was afforded a VA examination in October 2005.  On the authorized audiological evaluation in October 2005, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
45
LEFT
20
15
20
30


The Veteran's October 2005 VA audiology examination shows a right ear pure tone threshold average of 33 decibels with speech recognition of 88 percent.  This corresponds to a numeric designation of "II."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 21 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

VA outpatient records and private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, prior to April 2011.   

The Board has considered the Veteran's statements and his wife's statements regarding the severity of his hearing loss and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  

Even under the most favorable possible interpretation of these findings, under the regulations the Veteran's hearing loss is at no more than level II in the right ear; and I in the left ear; therefore, a compensable rating is not warranted, prior to April 29, 2011.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss, prior to April 29, 2011.  

Extraschedular Consideration

The Board finds that the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his bilateral hearing loss, prior to April 29, 2011, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

B.  Entitlement to a Rating Higher than 10 Percent for Bilateral Hearing Loss, From April 29, 2011

In a July 2011 rating decision, the RO granted an increased evaluation of 10 percent for bilateral hearing loss, effective April 29, 2011.  The Veteran is requesting an increased rating for his service-connected bilateral hearing loss. 

As stated previously, the basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2011).  Under these 
criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

The Veteran was afforded a VA examination in April 2011.  On the authorized audiological evaluation in April 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
75
80
LEFT
40
60
75
80


The Veteran's April 2011 VA audiology examination shows a right ear pure tone threshold average of 66 decibels with speech recognition of 78 percent.  This corresponds to a numeric designation of "IV."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 64 decibels with speech recognition of 68 percent.  This corresponds to a numeric designation of "V."  Id.  These combined numeric designations then result in a rating of 10 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

VA outpatient records and private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, from April 29, 2011.   

The Board has considered the Veteran's statements and his wife's statements regarding the severity of his hearing loss and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  

Even under the most favorable possible interpretation of these findings, under the regulations the Veteran's hearing loss is at no more than level IV in the right ear; and V in the left ear; therefore, a rating higher than 10 percent is not warranted, from April 29, 2011.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a rating higher than 10 percent for the Veteran's bilateral hearing loss, from April 29, 2011.  

Extraschedular Consideration

The Board finds that the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his bilateral hearing loss, from April 29, 2011, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 

C.  Entitlement to an Initial Compensable Rating for Bilateral Hallux Valgus

Service connection for bilateral hallux valgus was established by a November 2005 rating decision, at which time a 0 percent rating was assigned, effective from June 2005.  The Veteran asserts his disability is more severe than what is represented by a noncompensable rating.

The Veteran is currently rated noncompensably under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  To warrant the next highest rating of 10 percent, the Veteran must have severe hallux valgus, equivalent to amputation of the great toe or hallux valgus that was operated with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Veteran was afforded a VA examination in October 2005.  He reported stiffness and swelling at rest and pain, weakness, swelling, and fatigue while standing or walking.  It was noted that the condition did not result in time lost from work but did create difficulty with prolonged walking.  Physical examination revealed bilateral foot tenderness.  Pes planus was not present.  The examiner noted 
hallux valgus of the right foot with a moderate degree of angulation with no resection of the metatarsal head.  Hallux valgus of the left foot was noted with a moderate degree of angulation and no resection of the metatarsal head.  The examiner stated the Veteran did not require any type of support in his shoes.

The Veteran was afforded a VA examination in January 2011.  The Veteran denied any joint problems in his toes.  He reported pain on the balls of his feet when he walks and also complained of numb toes.  There were no noted surgeries, hospitalizations or current physical therapy.  The Veteran reported using an over-the-counter insole.  Examination of the bilateral feet revealed hallux valgus of both great toes, each with a bunion and callus formation.  Sensation appeared normal but varied from moment to moment.  The Veteran was diagnosed with bilateral hallux valgus deformities with superimposed mild degenerative joint disease.  The examiner opined that the Veteran's complained of neurological impairments of his feet and legs are not caused by or a result of his hallux valgus.  The examiner stated that nerves go from the legs to the feet, not from the feet to the legs and there was only minimal numbness to the distal toes that was not reproducible from one examination to the next.  The examiner noted that it would be rare for hallux valgus, which is a movement of the normal position of the toe, to interfere with the neurological process since nerves move with the toe.

An addendum opinion was obtained in June 2011.  The examiner opined that the Veteran's mild degenerative joint disease of the talonavicular joint is not due to the bilateral hallux valgus.  The examiner explained that hallux valgus is caused by bunions that push the toe to the side and it is not caused by or related to the talonavicular joint, which is the ankle joint that is not connected to the toe.


The Board has considered the Veteran's statements regarding the severity of his bilateral hallux valgus and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, as stated previously, to warrant the next highest rating of 10 percent, the Veteran must have severe hallux valgus, equivalent to amputation of the great toe or hallux valgus that was operated with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  In the most recent examination, he had noted that his toe(s) did not affect his occupation or home life.  There has been no hospitalization, surgery, or physical therapy.  The evidence of record does not show that the Veteran's disability is equivalent to amputation of the great toe and does not indicate that the Veteran has had an operation with resection of the metatarsal heads.

The Board has considered additional Diagnostic Codes; however, as the Veteran is diagnosed with hallux valgus, the Board finds the most appropriate Diagnostic Code is 5280, for hallux valgus.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hallux valgus, on a schedular basis.  

Extraschedular consideration is discussed in the Remand section below.

D.  Entitlement to an Initial Rating Higher than 10 Percent for Right Thumb Strain

Service connection for a right thumb strain was established by a November 2005 rating decision, at which time a 0 percent rating was assigned, effective from June 2005.  In a July 2008 rating decision, the RO granted an increased initial evaluation of 10 percent, effective June 2005.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  The Veteran is right hand dominant, so the "major" ratings are applicable.  See October 2005 VA examination.  To warrant the next highest rating of 20 percent, the Veteran must have limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the ringers, with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.

The Veteran was afforded a VA examination in October 2005.  He reported pain, paresthesia, and loss of motion.  He reported difficulty grasping and decreased fine motor function as the Veteran is a dentist and has difficulty with his instruments.  It was noted, however, that the Veteran did not lose any time from work as a result of his disability.  The Veteran reported difficulty tying shoelaces, fastening buttons, and picking up a piece of paper with his right hand.  Examination revealed the right hand fingertips could approximate the proximal transverse crease of the palm.  Right hand strength was slightly reduced.  Range of motion of the thumb was 70 degrees of radial abduction, 70 degrees palmar abduction, and 60 degrees bilateral flexion.  Opposition of the thumb was within normal limits.  The Veteran was diagnosed with a right thumb strain with subjective factors of pain and weakness and objective factors of decreased grip strength and decreased fine motor skills.

The Veteran was afforded a VA examination in January 2011.  The Veteran stated he is not able to grip his medical instruments correctly and has been administrative for the prior 23 years because he has not been able to function as a dentist.  He reported that the thumb does not flex and therefore he cannot grip or properly oppose.  There were no noted neurological impairments other than a feeling of paresthesia on the outside of the thumb.  Examination revealed the Veteran had full range of motion when the examiner moved the thumb passively in all directions.  The Veteran was diagnosed with right thumb strain with limitation of range of motion.  The examiner opined that the Veteran' complaints of neurological impairments of the thumb are less likely than not due to or a result of his service-connected right thumb as the physical examination did not show neurological impairment other than a mild objective sensation of paresthesia on the side of his thumb.  The examiner stated that the Veteran did not have a neurological impairment to a degree that would be sufficient to give a diagnosis of neurological impairment.

An addendum was obtained in June 2011.  The gap in inches between the tip of the thumb and fingers was noted to be zero, the gap in inches between the tip of fingers and proximal transverse crease of the palm was zero and the gap in inches between the thumb pad and fingers with the fingers opposing the thumb was zero.  This is in direct contrast to the Veteran's hearing testimony in which he claimed he had less range of motion that was reported in the prior VA examination.  Dexterity for twisting, probing, writing, touching and expression were normal when the examiner moved the thumb passively but decreased when the Veteran was asked to move his thumb.

The Board has considered the Veteran's statements regarding the severity of his right thumb strain and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, as stated previously, to warrant the next highest rating of 20 percent, the Veteran must have the Veteran must have limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the ringers, with the thumb attempting to oppose the fingers.  The evidence of record does not indicate that the Veteran meet the requirements to warrant a higher rating.

The Board has considered additional Diagnostic Codes; however, as it is the Veteran's thumb that is affected, the Board finds the most appropriate Diagnostic Code is 5228, for limitation of motion of the thumb.

In summary, the Board finds that the evidence of record preponderates against a rating higher than 10 percent for the Veteran's right thumb strain, on a schedular basis.  

Extraschedular consideration is discussed in the Remand section below.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, prior to April 29, 2011, is denied.

Entitlement to a rating higher than 10 percent for bilateral hearing loss, from April 29, 2011, is denied.

Entitlement to an initial compensable rating for bilateral hallux valgus is denied.

Entitlement to an initial rating higher than 10 percent for a right thumb strain is denied.


REMAND

The Board finds that a remand is necessary to consider the Veteran's bilateral hallux valgus and right thumb strain on an extraschedular basis.

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating schedules available for bilateral hallux valgus and right thumb strain do not adequately contemplate the Veteran's symptoms.  The Veteran suffers from callosities and a great deal of pain due to his feet.  See August 2011 statement.  Additionally, the Veteran's thumb disability involves impaired fine motor skills and ability to grip things.  Second, the Veteran's disabilities have affected his employment as he is not able to be on his feet for a long period of time and he is also not able to grip instruments needed to perform in his profession as a dentist.  Therefore, the Veteran's claims must be sent to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that his disabilities interfere with his ability to work.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any updated VA treatment records.

2.  Give the Veteran appropriate VCAA notice for his TDIU claim.

3.  Schedule the Veteran for appropriate VA medical examinations to determine the current levels of severity of his service-connected disabilities, which to date are bipolar disorder, right thumb strain, tinnitus, bilateral hallux valgus, hearing loss, and umbilical hernia.

All indicated tests and studies should be completed.  The Veteran's claims folder must be made available to and reviewed by the examining physicians.  Following the examinations, the examiners should address the following: 

a)  Describe all symptoms caused by the service-connected disabilities, as well as the severity of each symptom. 

b)  The examiners should describe what type of employment activities would be limited due to each of the Veteran's service-connected disabilities or due to a combination of each of his service-connected disabilities. 

The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities. 

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions. 

4.  Submit the Veteran's claims for entitlement to an initial compensable rating for bilateral hallux valgus and entitlement to an initial rating higher than 10 percent for right thumb strain to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).

5.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The case should then be returned to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


